       Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       2105 Old Middlefield Way,                 Act; Unruh Civil Rights Act
14
       LLC, a California Limited Liability
15     Company
16            Defendants.
17
18         Plaintiff Scott Johnson complains of 2105 Old Middlefield Way, LLC, a
19   California Limited Liability Company; and alleges as follows:
20
21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He cannot walk and also has significant manual

25   dexterity impairments. He uses a wheelchair for mobility and has a specially

26   equipped van.

27     2. Defendant 2105 Old Middlefield Way, LLC owned the real property

28   located at or about 2105 Old Middlefield Way, Mountain View, California,


                                             1

     Complaint
       Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 2 of 8




1    upon which the businesses “Donut Basket,” “Los Altos Taqueria,” and “The
2    Don’s Deli” operate, between February 2021 and May 2021.
3      3. Defendant 2105 Old Middlefield Way, LLC owned the real property
4    located at or about 2105 Old Middlefield Way, Mountain View, California,
5    upon which the businesses “Donut Basket,” “Los Altos Taqueria,” and “The
6    Don’s Deli” operate, currently.
7      4. Plaintiff does not know the true names of Defendants, their business
8    capacities, their ownership connection to the property and business, or their
9    relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein is
12   responsible in some capacity for the events herein alleged, or is a necessary
13   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
14   the true names, capacities, connections, and responsibilities of the Defendants
15   are ascertained.
16
17     JURISDICTION & VENUE:
18     5. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     6. Pursuant to supplemental jurisdiction, an attendant and related cause
22   of action, arising from the same nucleus of operative facts and arising out of
23   the same transactions, is also brought under California’s Unruh Civil Rights
24   Act, which act expressly incorporates the Americans with Disabilities Act.
25     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                               2

     Complaint
       Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 3 of 8




1      FACTUAL ALLEGATIONS:
2      8. Plaintiff went to Donut Basket, Los Altos Taqueria and The Don’s Deli
3    in February 2021 and May 2021 with the intention to avail himself of their
4    goods or services motivated in part to determine if the defendants comply with
5    the disability access laws. Not only did Plaintiff personally encounter the
6    unlawful barriers in February 2021 and May 2021, but he wanted to return
7    and patronize the businesses several times but was specifically deterred due to
8    his actual personal knowledge of the barriers gleaned from his encounter with
9    them.
10     9. Donut Basket, Los Altos Taqueria and The Don’s Deli are facilities open
11   to the public, places of public accommodation, and business establishments.
12     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
13   to provide wheelchair accessible parking in conformance with the ADA
14   Standards as it relates to wheelchair users like the plaintiff.
15     11. Donut Basket, Los Altos Taqueria and The Don’s Deli provide parking
16   to their customers but fail to provide wheelchair accessible parking in
17   conformance with the ADA Standards.
18     12. One problem that plaintiff encountered was that there were slopes of as
19   much as 11.8% in the non-compliant access aisle between the two ADA
20   parking stalls located directly in front of Donut Basket. Additionally, there was
21   no “NO PARKING” warning in the area between the two ADA parking stalls.
22     13. Plaintiff believes that there are other features of the parking that likely
23   fail to comply with the ADA Standards and seeks to have fully compliant
24   parking for wheelchair users.
25     14. On information and belief, the defendants currently fail to provide
26   wheelchair accessible parking.
27     15. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
28   provide wheelchair accessible entrance door hardware in conformance with


                                              3

     Complaint
        Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 4 of 8




1    the ADA Standards as it relates to wheelchair users like the plaintiff.
2      16. Donut Basket, Los Altos Taqueria and The Don’s Deli provide door
3    hardware to customers but fail to provide any wheelchair accessible entrance
4    door hardware.
5      17. The problem that plaintiff encountered was that the entrance door
6    hardware had a pull bar style handle that required tight grasping to operate.
7      18. Plaintiff believes that there are other features of the door hardware that
8    likely fail to comply with the ADA Standards and seeks to have fully compliant
9    door hardware for wheelchair users.
10     19. On information and belief, the defendants currently fail to provide
11   wheelchair accessible door hardware.
12     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
13   personally encountered these barriers.
14     21. As a wheelchair user, the plaintiff benefits from and is entitled to use
15   wheelchair accessible facilities. By failing to provide accessible facilities, the
16   defendants denied the plaintiff full and equal access.
17     22. The failure to provide accessible facilities created difficulty and
18   discomfort for the Plaintiff.
19     23. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22     24. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28     25. Plaintiff will return to Donut Basket, Los Altos Taqueria and The Don’s


                                             4

     Complaint
        Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 5 of 8




1    Deli to avail himself of goods or services and to determine compliance with the
2    disability access laws once it is represented to him that Donut Basket, Los Altos
3    Taqueria and The Don’s Deli and their facilities are accessible. Plaintiff is
4    currently deterred from doing so because of his knowledge of the existing
5    barriers and his uncertainty about the existence of yet other barriers on the
6    site. If the barriers are not removed, the plaintiff will face unlawful and
7    discriminatory barriers again.
8      26. Given the obvious and blatant nature of the barriers and violations
9    alleged herein, the plaintiff alleges, on information and belief, that there are
10   other violations and barriers on the site that relate to his disability. Plaintiff will
11   amend the complaint, to provide proper notice regarding the scope of this
12   lawsuit, once he conducts a site inspection. However, please be on notice that
13   the plaintiff seeks to have all barriers related to his disability remedied. See
14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15   encounters one barrier at a site, he can sue to have all barriers that relate to his
16   disability removed regardless of whether he personally encountered them).
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint.
24     28. Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods and services of any
26   place of public accommodation is offered on a full and equal basis by anyone
27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                               5

     Complaint
       Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 6 of 8




1            a. A failure to make reasonable modifications in policies, practices,
2                or procedures, when such modifications are necessary to afford
3                goods,    services,    facilities,   privileges,   advantages,   or
4                accommodations to individuals with disabilities, unless the
5                accommodation would work a fundamental alteration of those
6                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
7            b. A failure to remove architectural barriers where such removal is
8                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
9                defined by reference to the ADA Standards.
10           c. A failure to make alterations in such a manner that, to the
11               maximum extent feasible, the altered portions of the facility are
12               readily accessible to and usable by individuals with disabilities,
13               including individuals who use wheelchairs or to ensure that, to the
14               maximum extent feasible, the path of travel to the altered area and
15               the bathrooms, telephones, and drinking fountains serving the
16               altered area, are readily accessible to and usable by individuals
17               with disabilities. 42 U.S.C. § 12183(a)(2).
18     29. When a business provides parking, it must provide accessible parking.
19     30. Here, accessible parking has not been provided in conformance with the
20   ADA Standards.
21     31. When a business provides door hardware, it must provide accessible
22   door hardware.
23     32. Here, accessible door hardware has not been provided in conformance
24   with the ADA Standards.
25     33. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     34. A public accommodation must maintain in operable working condition


                                            6

     Complaint
        Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 7 of 8




1    those features of its facilities and equipment that are required to be readily
2    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
3       35. Here, the failure to ensure that the accessible facilities were available
4    and ready to be used by the plaintiff is a violation of the law.
5
6    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
7    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
8    Code § 51-53.)
9       36. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      37. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      38. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26      40. Although the plaintiff encountered frustration and difficulty by facing
27   discriminatory barriers, even manifesting itself with minor and fleeting
28   physical symptoms, the plaintiff does not value this very modest physical


                                              7

     Complaint
        Case 5:21-cv-04699-BLF Document 1 Filed 06/21/21 Page 8 of 8




1    personal injury greater than the amount of the statutory damages.
2
3           PRAYER:
4           Wherefore, Plaintiff prays that this Court award damages and provide
5    relief as follows:
6        1. For injunctive relief, compelling Defendants to comply with the
7    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
8    plaintiff is not invoking section 55 of the California Civil Code and is not
9    seeking injunctive relief under the Disabled Persons Act at all.
10       2. For equitable nominal damages for violation of the ADA. See
11   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
12   and any other equitable relief the Court sees fit to grant.
13       3. Damages under the Unruh Civil Rights Act, which provides for actual
14   damages and a statutory minimum of $4,000 for each offense.
15       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
16   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
17
18   Dated: June 16, 2021              CENTER FOR DISABILITY ACCESS
19
20
                                       By: _______________________
21
                                             Amanda Seabock, Esq.
22                                           Attorney for plaintiff
23
24
25
26
27
28


                                             8

     Complaint
